Citation Nr: 1244037	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-33 921	)	DATE
	)
	)

On appeal from the decision of the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), bile reflux, and irritable bowel syndrome (claimed as diverticulitis or diverticulitis), as secondary to the service-connected residuals of a laceration to the right wrist.  

2.  Entitlement to service connection for a dental disorder, as secondary to a service-connected disability.  


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from November 1986 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In October 2011 and November 2011, prior to the promulgation of a decision, the Board received requests from the Veteran to withdraw this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of entitlement to service connection for GERD, bile reflux, and irritable bowel syndrome, as secondary to the service-connected residuals of a laceration to the right wrist and entitlement to service connection for a dental disorder, as secondary to a service-connected disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has submitted several written communications expressing his desire to withdraw all aspects of his appeal.  Hence, there remains no allegation of errors of fact or law for appellate consideration with regard to the issues of entitlement to service connection for GERD, bile reflux, and irritable bowel syndrome, as secondary to the service-connected residuals of a laceration to the right wrist and entitlement to service connection for a dental disorder, as secondary to a service-connected disability.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


